Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one
invention only or to a group of inventions so linked as to form a single general inventive
concept (“requirement of unity of invention”). Where a group of inventions is claimed in
a national stage application, the requirement of unity of invention shall be fulfilled only
when there is a technical relationship among those inventions involving one or more of
the same or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each of
the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single
general inventive concept shall be made without regard to whether the inventions are
claimed in separate claims or as alternatives within a single claim. See 37 CFR
1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims
to different categories of invention will be considered to have unity of invention if the
claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said
product; or

(3) A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out
the said process; or
(5) A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out
the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
Group I, claims 26-31, drawn to an apparatus of a user equipment (UE), operable to generate an enhanced buffer status report (eBSR).
Group II, claims 32-38, drawn to an apparatus of a user equipment (UE), operable to determine an uplink grant size and uplink grant occurrence frequency.
Group III, claims 39-50, drawn to an apparatus of a user equipment (UE), operable for transmission of a transmission control protocol (TCP) acknowledgement (ACK) packet.
The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or

Groups I- III lack unity of invention because even though the inventions of
these groups require the technical feature of an apparatus of a user equipment (UE)
comprising: one or more processors and a memory interface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gao et al. EP 2 958 387, or record.
Gao et al. discloses an apparatus of a user equipment (UE) comprising: one or more processors and a memory interface ([0102]; [0138]).
A telephone call was made to Aaron D. Barker on 11/23/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416